SCALES, J.
The Collection LLC, etc., petitions this court for a writ of certiorari, seeking to quash two orders from the Division of Administrative Hearings (DOAH) pertaining to The Collection’s discovery requests. Because Petitioner has failed to meet the threshold requirement of showing DOAH’s orders create irreparable harm, see Flores v. Sanchez, 137 So.3d 1104 (Fla. 3d DCA 2014) (citing Rodriguez v. Miami-Dade (My., 117 So.3d 400, 404 (Fla.2013)), we dismiss the petition for lack of jurisdiction. See Adorno & Yoss, LLP v. Soltero, 133 So.3d 1124 (Fla. 3d DCA 2014); Echevarria, McCalla, Raymer, Barrett & Frappier v. Cole, 896 So.2d 779 (Fla. 1st DCA 2004).
Petition for writ of certiorari dismissed for lack of jurisdiction.